Exhibit Letter from the Chairman First Quarter 2008 Dear Whitestone Shareholders and Investors: It is with pleasure that we refer you to our website (www.whitestonereit.com) to review our Quarterly Report on Form 10-Q for the period ended March 31, 2008, which was filed with the Securities and Exchange Commission (“SEC”) on May 15, 2008.In accordance with our policy of shareholder transparency, we make all of our financial filings available on our website as soon as they are filed. It was reviewed by the independent Audit Committee of your Board of Trustees and Whitestone’s independent auditors, Pannell Kerr Forster of Texas, P.C.The Form 10-Q complies with the rules and regulations of both the SEC and the Sarbanes-Oxley Act and should be read in conjunction with the audited consolidated financial statements and footnotes which are included in our Annual Report on Form 10-K for the year ended December 31, 2007, which is also posted on our website. I am pleased to report the progress we have made since my last writing, beginning with three significant items: increasing property occupancies and revenues; restructuring our debt; and bringing to an end the litigation with Mr. Hartman and Hartman Management.In addition, we continue to make progress towards pursuing geographic diversification into new markets and entering the capital markets to raise equity and list our shares on a public exchange.Of the last two items, raising equity relies on our record of accomplishments, and listing our shares relies on a window of opportunity in the market place to open. The management of Whitestone REIT was internalized 20 months ago.Since then, the challenges the Board of Trustees and management faced were many.Through the challenges, our patience was tested and strengthened.During this same time, we restructured and reorganized the property classes to determine which properties to hold for income, or reposition for better leasing results, or sell.The effects of our decisions are beginning to show in the top line of our income statement, and the direction and trend is positive. Our First Quarter 2008 results reflect our progress and the trend towards improving our financial strength. As we near the completion of our second quarter, we expect to post the last of our legal fees related to the litigation with Mr. Hartman and Hartman Management, L.P. and the impact of those fees on our ongoing operations.Information related to our settlement is available in our recentpress release and public filings with the SEC, which you can access on our website. Occupancies and Revenues Cash flow from our existing properties continues to increase.Occupancy trends are positive, and we continue to fill vacant space and work to retain tenants.
